Exhibit 10.1

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

This NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”), dated as of March
31, 2004, between eGain Communications Corporation, a Delaware corporation (the
“Company”), and those entities and individuals listed on Schedule A attached
hereto (each a “Lender” and collectively, the “Lenders”).

 

PREAMBLE

 

The Company wishes to obtain debt financing. Each Lender is willing, on the
terms contained in this Agreement, to purchase Notes in the principal amount
listed on Schedule A attached hereto, from the Company (i) on a fully
subordinated basis vis a vis the indebtedness of the Company to Silicon Valley
Bank and (ii) on a parity with the notes issued pursuant to the Prior Credit
Facility.

 

ARTICLE I

DEFINITIONS

 

Capitalized terms not otherwise defined herein shall have the meanings set forth
below when used in this Agreement and in the Exhibits hereto:

 

“Acceptable Currency” means and includes cash and any other method of payment
which will result in that payment being credited to the account of the Company
at the bank previously designated to the Lenders in time to earn interest for
the day of each Closing.

 

“Accounts” means all existing and later arising accounts, contract rights, and
other obligations owed the Company in connection with its sale or lease of goods
(including licensing software and other technology) or provision of services,
all credit insurance, guaranties, other security and all merchandise returned or
reclaimed by the Company and the Company’s books and records relating to any of
the foregoing.

 

“Affiliate” of a Person is a Person that owns or controls, directly or
indirectly, the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

 

“Bylaws” means the bylaws of the Company, as amended.

 

“Certificate of Incorporation” means the Company’s certificate of incorporation,
as in effect on the date of this Agreement.

 

“Closing” and “Closing Date” mean each consummation of a sale by the Company and
a purchase by the Lenders of one or more Notes pursuant to the terms and
conditions set forth in this Agreement.

 

“Collateral” means the property described on Annex A.

 

“Contingent Obligations” means, for any Person, any direct or indirect
liability, contingent or not, of that Person for (i) any indebtedness, lease,
dividend, letter of credit or other



--------------------------------------------------------------------------------

obligation of another such as an obligation directly or indirectly guaranteed,
endorsed, co-made, discounted or sold with recourse by that Person, or for which
that Person is directly or indirectly liable; (ii) any obligations for undrawn
letters of credit for the account of that Person; and (iii) all obligations from
any interest rate, currency or commodity swap agreement, interest rate cap or
collar agreement, or other agreement or arrangement designated to protect a
Person against fluctuation in interest rates, currency exchange rates or
commodity prices; but “Contingent Obligation” does not include endorsements in
the ordinary course of business. The amount of a Contingent Obligation is the
stated or determined amount of the primary obligation for which the Contingent
Obligation is made or, if not determinable, the maximum reasonably anticipated
liability for it determined by the Person in good faith; but the amount may not
exceed the maximum of the obligations under the guarantee or other support
arrangement.

 

“Copyrights” means all copyright rights, applications or registrations and like
protections in each work or authorship or derivative work, whether published or
not (whether or not it is a trade secret) now or later existing, created,
acquired or held.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which the Company has any interest.

 

“ERISA” means the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“Event of Default” means the occurrence of one of the events described in
Section 9.1.

 

“Indebtedness” means (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.

 

“Intellectual Property” means:

 

(a) Copyrights, Trademarks, and Patents including amendments, renewals,
extensions, and all licenses or other rights to use and all license fees and
royalties from the use;

 

(b) Any trade secrets and any intellectual property rights in computer software
and computer software products now or later existing, created, acquired or held;

 

(c) All design rights which may be available to the Company now or later
created, acquired or held;

 

(d) Any claims for damages (past, present or future) for infringement of any of
the rights above, with the right, but not the obligation, to sue and collect
damages for use or infringement of the intellectual property rights above;

 

All proceeds and products of the foregoing, including all insurance, indemnity
or warranty payments.

 

2



--------------------------------------------------------------------------------

“Inventory” means all present and future inventory in which the Company has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or later owned by or in the custody or possession, actual or
constructive, of the Company, including inventory temporarily out of its custody
or possession or in transit and including returns on any accounts or other
proceeds (including insurance proceeds) from the sale or disposition of any of
the foregoing and any documents of title.

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person; provided, however, that in no event shall the
payments by the Company to its Subsidiaries pursuant to transfer pricing
arrangements with such Subsidiaries be considered Investments.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, the Notes, and the
Warrants.

 

“Material Adverse Change” means (i) a material adverse change in the business
operations, or condition (financial or otherwise) of the Company; (ii) a
material impairment of the prospect of repayment of any portion of the
Obligations; or (iii) a material impairment of the priority of the Lenders’
security interests in the Collateral.

 

“Notes” means the Subordinated Secured Promissory Notes of the Company issued to
the Lenders under this Agreement in the form of the Note attached to this
Agreement as Annex B.

 

“Obligations” means the Company’s obligation to repay amounts to the Lenders as
evidenced by the Notes.

 

“Patents” means, renewals, reissues, extensions and continuations-in-part of the
same.

 

“Permitted Indebtedness” means (a) the Company’s indebtedness to the Lenders
under this Agreement or any other Loan Document; (b) Indebtedness existing on
the Closing Date and shown on Exhibit 6.4, (c) Subordinated Debt; (d)
Indebtedness to trade creditors incurred in the ordinary course of business; (e)
Indebtedness secured by a Lien described in clause (c) of the defined term
“Permitted Liens”, provided, however, that (i) such Indebtedness does not exceed
the lesser of the cost or fair market value of the Equipment financed with such
Indebtedness and (ii) such Indebtedness does not exceed $10,000,000 in the
aggregate at any given time; (f) capital leases; and (g) Indebtedness secured by
Permitted Liens outstanding as of the date hereof.

 

“Permitted Investments” means (a) Investments shown on Exhibit 3.7 and existing
on the Closing Date; (b) Investments made by the Company or any Subsidiary,
provided, however, that the Company may make Investments in its Subsidiaries,
provided, however, that (i) the aggregate amount of such Investments shall not
exceed $300,000 in any given quarter and (ii) no Event of Default has occurred
which is continuing or would exist immediately after giving effect to any such
Investment; (iii) marketable direct obligations issued or unconditionally
guaranteed by the United States or its agency or any State maturing within 2
years from its acquisition, (iii) commercial paper maturing no more than 1 year
after its creation and currently having a rating of at least A-1 or P-1 from
either Standard & Poor’s Corporation or Moody’s Investors Service, Inc., and
(iv) Bank certificates of deposit issued maturing no more than 2 years after
issue.

 

3



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens existing at the Closing and set forth in
Exhibit 3.2 hereto (including liens pursuant to the Prior Credit Facility) or
arising under this Agreement or the Notes, (b) purchase money Liens (i) on
equipment acquired or held by the Company incurred for financing the acquisition
of the equipment, or (ii) existing on equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the equipment; (c)
Liens incurred in the extension, renewal or refinancing of the indebtedness
secured by Liens described in (a) and (b) above; provided that any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company association, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
firm, joint stock company, estate, entity or government agency.

 

“Prior Credit Facility” means the subordinated secured promissory notes and
accompanying warrants issued by the Company pursuant to that certain Note and
Warrant Purchase Agreement by and between Ashutosh Roy and the Company dated as
of December 23, 2002.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

 

“SVB Loan Agreement” means that certain Loan and Security Agreement, dated as of
March 27, 2002, by and between the Company and Silicon Valley Bank, as amended,
modified, and supplemented from time to time.

 

“Subordinated Debt” means debt incurred by the Company subordinated to the
Company’s indebtedness owed to the Lenders and which is reflected in a written
agreement in a manner and form acceptable to the Lenders and approved in writing
by each of the Lenders.

 

“Subordination Agreement” means that certain Subordination Agreement, dated as
of even date herewith, between the Lenders and Silicon Valley Bank,
substantially in the form of Annex C hereto.

 

“Subsidiary” means any Person in which the Company, directly or indirectly
through Subsidiaries or otherwise, beneficially owns at least 50% of either the
equity interest in, or the voting control of, such Person.

 

“Tangible Net Worth” means, on any date, the consolidated total assets of the
Company and its Subsidiaries minus, (i) any amounts attributable to (a)
goodwill, (b) intangible items such as unamortized debt discount and expense,
Patents, trade and service marks and names, Copyrights and research and
development expenses except prepaid expenses, and (c) reserves not already
deducted from assets, and (ii) Total Liabilities.

 

4



--------------------------------------------------------------------------------

“Trademarks” means trademark and servicemark rights, registered or not,
applications to register and registrations and like protections, and the entire
goodwill of the business of Assignor connected with the trademarks.

 

“Warrants” mean the Warrants to purchase Common Stock of the Company granted to
the Lenders under this Agreement at the Closing in the form of the Warrant
attached to this Agreement as Annex D.

 

Additional defined terms are found in the body of the following text.

 

The masculine form of words includes the feminine and the neuter and vice versa,
and, unless the context otherwise requires, the singular form of words includes
the plural and vice versa. The words “herein,” “hereof,” “hereunder,” and other
words of similar import when used in this Agreement refer to this Agreement as a
whole, and not to any particular section or subsection.

 

ARTICLE II

PURCHASE AND SALE TERMS

 

Section 2.1 Purchase and Sale of Notes. Subject to the terms of this Agreement,
on or before March 31, 2004, or such other time as shall be agreed by the
Company and the Lenders in writing (the “Closing”), the Company shall issue and
sell to each Lender, and such Lender shall purchase from the Company, a Note in
the form of the Note attached to this Agreement as Annex B. The purchase price
payable by such Lender for such Note, as well as the face amount of such Note,
are set forth opposite such Lenders’ name on Exhibit 2.1.

 

Section 2.2 Warrants. Subject to the terms of this Agreement, at each Closing,
as further consideration for the purchase of the Notes, the Company shall grant
to each Lender, and such Lender shall receive from the Company, a Warrant in the
form of the Warrant attached to this Agreement as Annex D.

 

Section 2.3 Payment. At the Closing, each Lender shall pay, in full and in
Acceptable Currency, the purchase price (as set forth on Exhibit 2.1) of the
Note purchased by it.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as otherwise set forth in the Exhibits furnished pursuant to this
Agreement, the Company represents and warrants to each Lender at each Closing
that:

 

Section 3.1 Due Organization; Authorization and Other Matters. The Company and
each Subsidiary is duly existing and in good standing in its state of formation
and qualified and licensed to do business in, and in good standing in, any state
in which the conduct of its business or its ownership of property requires that
it be qualified. The execution, delivery and performance of the Loan Documents
have been duly authorized, and do not conflict with the Company’s formation
documents, nor constitute an event of default under any material agreement by
which the Company is bound. The Company is not in default under any agreement to
which or by which it is bound in which the default could cause a Material
Adverse Change. The Loan Documents have

 

5



--------------------------------------------------------------------------------

been validly executed by the Company, and each such document is the Company’s
legal, valid and binding obligation, enforceable against the Company in
accordance with its terms. The Company represents and warrants that (i) the Loan
Documents and the transactions contemplated therein have been approved by a
disinterested majority of the Board of Directors, after full disclosure of all
relevant facts regarding such transactions, including knowledge of each Lender’s
relationship as an officer, director or shareholder of the Company; (ii) the
principal terms contained in the Loan Documents were negotiated on behalf of the
Company with the assistance of one or more disinterested, outside directors
whose collective financial sophistication and experience negotiating and
conducting financial transactions equals or exceeds the financial sophistication
and experience of such Lender; and (iii) the Company has for several months
explored many other alternatives for securing necessary working cash for the
Company, and has elected to move forward with the Loan Documents in large part
due to the present absence of suitable alternatives and the Company’s urgent
need for cash.

 

Section 3.2 Collateral. The Company has good title to the Collateral, free of
Liens except Permitted Liens. All Inventory is in all material respects of good
and marketable quality, free from material defects. The Company is the sole
owner of the Intellectual Property, except for non-exclusive licenses granted to
its customers in the ordinary course of business. Each Patent is valid and
enforceable and no part of the Intellectual Property has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
the Intellectual Property violates the rights of any third party.

 

Section 3.3 Litigation. Except as shown in Exhibit 3.3, there are no actions or
proceedings pending or, to the Company’s knowledge, threatened by or against the
Company or any Subsidiary in which an adverse decision could cause a Material
Adverse Change.

 

Section 3.4 No Material Adverse Change in Financial Statements. All consolidated
financial statements for the Company, and any Subsidiary, delivered to each
Lender fairly present in all material respects the Company’s consolidated
financial condition and the Company’s consolidated results of operations. There
has not been any material deterioration in the Company’s consolidated financial
condition since the date of the most recent financial statements submitted to
each Lender.

 

Section 3.5 Solvency. The fair salable value of the Company’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities; the
Company is not left with unreasonably small capital after the transactions
contemplated by this Agreement; and the Company is able to pay its debts
(including trade debts) as they mature.

 

Section 3.6 Regulatory Compliance. The Company is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act. The Company is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors). The Company has complied with the Federal Fair Labor Standards
Act. The Company has not violated any laws, ordinances or rules, the violation
of which could cause a Material Adverse Change. None of Company’s or any
Subsidiary’s properties or assets has been used by the Company or any Subsidiary
or, to the best of the Company’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. The

 

6



--------------------------------------------------------------------------------

Company and each Subsidiary has timely filed all required tax returns and paid,
or made adequate provision to pay, all material taxes, except those being
contested in good faith with adequate reserves under GAAP. The

Company and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted.

 

Section 3.7 Subsidiaries. The Company does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

 

Section 3.8 Full Disclosure. No representation, warranty or other statement of
the Company in any certificate or written statement given to each Lender
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained in the certificates or
statements not misleading.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE LENDER

 

Each Lender represents and warrants, severally and not jointly, to the Company
that:

 

Section 4.1 Such Lender is an “accredited investor” within the meaning of Rule
501 under the Securities Act and is a resident of the State of California.

 

Section 4.2 Such Lender has sufficient knowledge and experience in investing in
companies similar to the Company in terms of the Company’s stage of development
so as to be able to evaluate the risks and merits of its investment in the
Company and is able financially to bear the risks thereof, including the
complete loss of its investment.

 

Section 4.3 Such Lender has had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management.

 

Section 4.4 The Notes being purchased by such Lender are being acquired for its
own account for the purpose of investment and not with a view to or for sale in
connection with any distribution thereof.

 

Section 4.5 Such Lender understands that (i) the Notes purchased have not been
registered under the Securities Act by reason of their issuance in a transaction
exempt from the registration requirements of the Securities Act pursuant to
Section 4(2) thereof or Rule 505 or 506 promulgated under the Securities Act,
and (ii) the purchase of the Notes is a speculative investment that involves a
high degree of risk of loss of the entire investment.

 

Section 4.6 No broker has acted on behalf of such Lender in connection with this
Agreement, and there are no brokerage commissions, finders’ fees or similar fees
or commissions payable in connection therewith based on any agreement,
arrangement or understanding with such Lender or any action taken by it.

 

Section 4.7 Such Lender has full corporate or other power and authority to enter
into and to perform this Agreement and all documents and agreements contemplated
by this Agreement, and each such document has been validly executed by such
Lender and is such Lender’s legal, valid and binding obligation, enforceable
against such Lender in accordance with its terms.

 

7



--------------------------------------------------------------------------------

Section 4.8 Such Lender has sufficient funds unconditionally available to it
(without the need to obtain any additional third party financing or to satisfy
any other financing contingency) to perform its obligations hereunder, including
its obligations to purchase the Notes.

 

ARTICLE V

AFFIRMATIVE COVENANTS OF THE COMPANY

 

The Company will do all of the following:

 

Section 5.1 Government Compliance. The Company will maintain its and all
Subsidiaries’ corporate existence and good standing in its jurisdiction of
incorporation and maintain qualification in each jurisdiction in which the
failure to so qualify could have a material adverse effect on the Company’s
business or operations. The Company will comply, and have each Subsidiary
comply, with all laws, ordinances and regulations to which it is subject,
noncompliance with which could have a material adverse effect on the Company’s
business or operations or cause a Material Adverse Change.

 

Section 5.2 Inventory; Returns. The Company will keep all Inventory in good and
marketable condition, free from material defects. Returns and allowances between
the Company and its account debtors will follow the Company’s customary
practices as they exist on the Closing Date. The Company will promptly notify
each Lender of all returns, recoveries, disputes and claims, that involve more
than $100,000.

 

Section 5.3 Taxes. The Company will make, and cause each Subsidiary to make,
timely payment of all material federal, state, and local taxes or assessments
and will deliver to each Lender, on demand, appropriate certificates attesting
to the payment.

 

Section 5.4 Insurance. The Company will keep its business and the Collateral
insured for risks and in amounts, as the Lenders reasonably request. Insurance
policies will be in a form, with companies, and in amounts that are satisfactory
to the Lenders. All property policies will have a lender’s loss payable
endorsement showing the Lenders as a loss payee and all liability policies will
show the Lenders as an additional insured and provide that the insurer must give
the Lenders at least 30 days notice before canceling its policy. At a Lender’s
request, the Company will deliver certified copies of policies and evidence of
all premium payments. Subject to the Subordination Agreement, proceeds payable
under any policy will, at the Lenders’ option, be payable to the Lenders on
account of the Obligations.

 

Section 5.5 Control Agreements. Within thirty (30) days of the opening of any
deposit account or investment account, the Company will execute and deliver to
the Lenders control agreements in order for the Lenders to perfect their
security interest in such deposit accounts or investment accounts.

 

Section 5.6 Further Assurances. The Company will execute any further instruments
and take further action as the Lenders reasonably requests to perfect or
continue the Lenders’ security interest in the Collateral or to effect the
purposes of this Agreement. Without limiting the

 

8



--------------------------------------------------------------------------------

foregoing, the Company agrees to cooperate in all respects, as and if reasonably
requested by a Lender, to facilitate filing by such Lender of UCC-1 financing
statements in Delaware and California, and filing of customary perfection
documentation in the United Stated Patent and Trademark Office (“USPTO
filings”), and the Company agrees to pay any and all ordinary course filing fees
associated with the USPTO filings.

 

ARTICLE VI

NEGATIVE COVENANTS

 

The Company will not do any of the following without the prior written consent
of each of the Lenders, which will not be unreasonably withheld or delayed:

 

Section 6.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all or
any part of its business or property, other than Transfers (i) of Inventory in
the ordinary course of business; (ii) of non-exclusive licenses and similar
arrangements for the use of the property of the Company or its Subsidiaries in
the ordinary course of business; or (iii) of worn-out or obsolete Equipment.

 

Section 6.2 Changes in Business, Ownership, Management or Business Locations.
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by the Company or have a change in its
ownership (other than the sale of the Company’s equity securities in a public or
private offering) of greater than 51%. The Company will not, without at least 30
days prior written notice, relocate its chief executive office or add any new
offices or business locations.

 

Section 6.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person, except where (i) no Event of
Default has occurred and is continuing or would result from such action during
the term of this Agreement and (ii) such transaction would not result in a
decrease of more than 25% of Tangible Net Worth. A Subsidiary may merge or
consolidate into another Subsidiary or into the Company.

 

Section 6.4 Indebtedness. Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

Section 6.5 SVB Loan Agreement. The Company will not agree to or enter into any
amendment of the SVB Loan Agreement, or enter into any new agreement, with
Silicon Valley Bank (including its Affiliates, “SVB”) which would increase the
aggregate potential aggregate lending commitment of SVB to the Company beyond
the potential aggregate lending commitment of SVB to the Company existing on the
date of the Closing (i.e., $1.5 million).

 

Section 6.6 Encumbrance. Create, incur, or allow any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit the Lenders’ security interest in the Collateral to change,
subject to Permitted Liens.

 

9



--------------------------------------------------------------------------------

Section 6.7 Distributions; Investments. Directly or indirectly acquire or own
any Person, or make any Investment in any Person, other than Permitted
Investments, or permit any of its Subsidiaries to do so. Pay any dividends or
make any distribution or payment or redeem, retire or purchase any capital
stock, except that the Company may repurchase the Common Stock of former
employees (if such stock was originally issued pursuant to an incentive equity
plan or agreement) pursuant to stock repurchase agreements as long as an Event
of Default does not exist prior to such repurchase or would not exist after
giving effect to such repurchase.

 

Section 6.8 Transactions with Affiliates. Directly or indirectly enter into or
permit any material transaction with any Affiliate except transactions that are
in the ordinary course of the Company’s business, on terms less favorable to the
Company than would be obtained in an arm’s length transaction with a
non-affiliated Person.

 

Section 6.9 Subordinated Debt. Make or permit any payment on any Subordinated
Debt, except under the terms of the Subordinated Debt, or amend any provision in
any document relating to the Subordinated Debt without the prior written consent
of each of the Lenders, such consent not to be unreasonably withheld.

 

Section 6.10 Compliance. Become an “investment company” or a company controlled
by an “investment company,” under the Investment Company Act of 1940 or
undertake as one of its important activities extending credit to purchase or
carry margin stock, or use the proceeds of any Note for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a “reportable event” or
“prohibited transaction”, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on the
Company’s business or operations or would reasonably be expected to cause a
Material Adverse Change, or permit any of its Subsidiaries to do so.

 

ARTICLE VII

CREATION OF SECURITY INTEREST

 

Section 7.1 Grant of Security Interest. The Company grants the Lenders a
continuing security interest in all presently existing and later acquired
Collateral to secure all Obligations and performance of each of the Company’s
duties under the Loan Documents. If this Agreement is terminated, the Lenders’
lien and security interest in the Collateral will continue until the Company
fully satisfies its Obligations; provided that the lien and security interest
hereunder shall be on a parity with the lien and security interest granted
pursuant to the Prior Debt Facility.

 

ARTICLE VIII

THE CLOSING AND CLOSING CONDITIONS

 

Section 8.1 The Closing. The purchase and sale of the Notes shall take place at
the Closing to be held at the offices of Pillsbury Winthrop LLP, 2475 Hanover
Street, Palo Alto, California 94304 on or before March 31, 2004 or at such other
time as shall be agreed in writing by the Company and such Lender. The
obligation of each Lender to purchase a Note at the Closing shall be subject to
satisfaction or waiver of each of the conditions set forth in this Section 8.1:

 

8.1.1 The Company shall have performed and complied with all agreements and
conditions contained herein required to be performed or complied with by it
prior to or at the Closing Date;

 

10



--------------------------------------------------------------------------------

8.1.2 The Company shall have duly issued and delivered the Note and the Warrant
related thereto to such Lender as provided by this Agreement;

 

8.1.3 Such Lender and Silicon Valley Bank shall have executed and delivered the
Subordination Agreement.

 

8.1.4 Such Lender and its special counsel shall have received copies of the
following supporting documents: (i) copies of the Company’s Certificate of
Incorporation certified as of a recent date by the Delaware Secretary of State;
(ii) a certificate of good standing for the Company certified as of a recent
date by the Delaware Secretary of State; and (iii) a certificate of the
Secretary of the Company, dated as of the date on which the Closing occurs and
certifying that attached thereto is a true and complete copy of the Bylaws of
the Company as in effect on the date of that certification;

 

8.1.5 All corporate and other proceedings to be taken by the Company in
connection with the transactions contemplated hereby and all documents incident
thereto shall be reasonably satisfactory in form and substance to such Lender
and its special counsel; and

 

8.1.6 The Company shall have delivered a certificate to such Lender signed by
the Chief Financial Officer of the Company stating that the representations and
warranties made by the Company in this Agreement are true and correct in all
material respects as of such date and that no Event of Default exists or would
be caused by consummation of the Closing.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.1 Events of Default. Subject to the terms and conditions of the
Subordination Agreement, any one of the following is an Event of Default: (a) if
the Company fails to pay any of the Obligations within 3 days after their due
date; (b) if the Company does not perform any obligation in Section 5 or
violates any covenant in Section 6 or does not perform or observe any other
material term, condition or covenant in this Agreement or in any of the Loan
Documents and has not cured the default within 10 days after it occurs, or if
the default cannot be cured within 10 days or cannot be cured after the
Company’s attempts in the 10 day period, and the default may be cured within a
reasonable time, then the Company has an additional time (of not more than 30
days) to attempt to cure the default; (c) if an event of default occurs under
the SVB Loan Agreement; and (d) without limiting (c) in any way, if SVB takes
any action against the Collateral. Upon the occurrence of one or more of the
Events of Default set forth in this Section 9.1, the Lenders shall be entitled
to exercise all rights under applicable law, including those rights set forth in
the Notes and the Warrants.

 

Section 9.2 Expenses. Upon consummation of the Closing, legal fees and other
out-of-pocket expenses incurred by the Lenders will be payable by the Company,
but not in an amount to exceed $5,000.

 

11



--------------------------------------------------------------------------------

Section 9.3 Remedies Cumulative. Except as herein provided, the remedies
provided herein shall be cumulative and shall not preclude assertion by any
party hereto of any other rights or the seeking of any other remedies against
the other party hereto.

 

Section 9.4 Brokerage. Each party hereto will indemnify and hold harmless the
others against and in respect of any claim for brokerage or other commission
relative to this Agreement or to the transaction contemplated hereby, based in
any way on agreements, arrangements or understandings made or claimed to have
been made by that party with any third party.

 

Section 9.5 Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, those provisions shall be ineffective to the
extent of that prohibition or invalidity, without invalidating the remainder of
those provision or the remaining provisions of this Agreement.

 

Section 9.6 Parties in Interest. All covenants and agreements contained in this
Agreement by or on behalf of any of the parties hereto shall bind and inure to
the benefit of the respective legal representatives, successors and assigns of
the parties hereto whether so expressed or not.

 

Section 9.7 Notices. Any notice, demand, request or other communication which
the Lender or the Company may be required to give hereunder shall be in writing,
shall be effective and deemed received the following business day when sent by
overnight mail, or the third business day after deposited in first class United
States mail, postage prepaid, and shall be addressed as follows, or to such
other addresses as the parties may designate by like notice:

 

If to the Company:

 

eGain Communications Corporation

624 East Evelyn Avenue

Sunnyvale, CA 94086

Attn: Eric Smit

          Chief Financial Officer

Phone: (408) 212-3400

Fax: (408) 212-3500

 

If to a Lender, at the address of such Lender set forth on Schedule A attached
hereto.

 

Notwithstanding anything to the contrary, all notices and demands for payment
from the Lender actually received in writing by the Company shall be considered
to be effective upon the receipt thereof by the Company regardless of the
procedure or method utilized to accomplish delivery thereof to the Company.

 

Section 9.8 No Waiver. No failure to exercise and no delay in exercising any
right, power or privilege granted under this Agreement shall operate as a waiver
of that right, power or privilege. No single or partial exercise of any right,
power or privilege granted under this Agreement shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies provided in this Agreement are cumulative and are not
exclusive of any rights or remedies provided by law.

 

12



--------------------------------------------------------------------------------

Section 9.9 Amendments and Waivers. Except as herein provided, this Agreement
may be modified or amended only by a writing signed by the Company and with
respect to a Lender, such Lender.

 

Section 9.10 Survival of Agreements, etc. All agreements, representations and
warranties contained in this Agreement or made in writing by or on behalf of the
Company or a Lender in connection with the transactions contemplated by this
Agreement shall survive the execution and delivery of this Agreement, the
Closing, and any investigation at any time made by or on behalf of the Lenders.
Notwithstanding the preceding sentence, however, all those representations
(other than intentional misrepresentations) and warranties, but no such
agreements, shall expire three years after the date of this Agreement.

 

Section 9.11 Construction. This Agreement shall be governed by and construed in
accordance with the procedural and substantive laws of the State of California
without regard for its conflicts-of-laws rules.

 

Section 9.12 Entire Understanding. This Agreement and the documents expressly
referenced in this Agreement express the entire understanding of the parties and
supersede all prior and contemporaneous agreements and undertakings of the
parties with respect to the subject matter of this Agreement and such documents.

 

Section 9.13 Assignment; No Third-Party Beneficiaries.

 

9.13.1 This Agreement and the rights hereunder shall not be assignable or
transferable by the Lenders or the Company, except by operation of law in
connection with a merger, consolidation or sale of substantially all the assets
of the Company, without the prior written consent of the other parties hereto,
which consent shall not be unreasonably withheld. Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective, legal representatives,
successors and assigns.

 

9.13.2 This Agreement is for the sole benefit of the parties hereto and their
permitted assigns and nothing herein expressed or implied shall give or be
construed to give to any Person, other than the parties hereto and those
assigns, any legal or equitable rights hereunder.

 

Section 9.14 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
taken together shall constitute one agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.

 

COMPANY:

eGAIN COMMUNICATIONS CORPORATION

By:

 

\s\ Eric Smit

--------------------------------------------------------------------------------

Name:

 

Eric Smit

Its:

 

Chief Financial Officer

LENDER:

ASHUTOSH ROY

\s\ Ashutosh Roy

--------------------------------------------------------------------------------

 

Signature page to the eGain Communications Corporation

Note and Warrant Purchase Agreement,

dated March 31, 2004.



--------------------------------------------------------------------------------

OAK HILL CAPITAL PARTNERS, L.P.

By:

 

OHCP GenPar, L.P.,

   

its general partner

By:

 

OHCP MGP, LLC,

   

its general partner

By:

 

\s\ John H. Fant

--------------------------------------------------------------------------------

   

John H. Fant, Vice President

OAK HILL CAPITAL MANAGEMENT PARTNERS, L.P.

By:

 

OHCP GenPar, L.P.,

   

its general partner

By:

 

OHCP MGP, LLC,

   

its general partner

By:

 

\s\ John H. Fant

--------------------------------------------------------------------------------

   

John H. Fant, Vice President

FW INVESTORS V, L.P.

By:

  FW Management II, L.L.C., general partner

By:

 

\s\ John H. Fant

--------------------------------------------------------------------------------

   

John H. Fant, Vice President

 

Signature page to the eGain Communications Corporation

Note and Warrant Purchase Agreement,

dated March 31, 2004.



--------------------------------------------------------------------------------

Annex A

 

List of Collateral

 

The Collateral consists of all of the Company’s right, title and interest in and
to the following:

 

All goods and equipment now owned or hereafter acquired, including, without
limitation, all machinery, fixtures, vehicles (including motor vehicles and
trailers), and any interest in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions, and
improvements to any of the foregoing, wherever located;

 

All inventory, now owned or hereafter acquired, including, without limitation,
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products including such inventory as is held for
sale or lease, or to be furnished under a contract of service or is temporarily
out of the Company’s custody or possession or in transit and including any
returns or repossession upon any accounts or other proceeds, including insurance
proceeds, resulting from the sale or disposition of any of the foregoing and any
documents of title representing any of the above;

 

All contract rights and general intangibles now owned or hereafter acquired,
including, without limitation, goodwill, trademarks, servicemarks, trade styles,
trade names, patents, patent applications, leases, license agreements, franchise
agreements, blueprints, drawings, purchase orders, customer lists, route lists,
infringements, claims, computer programs, computer discs, computer tapes,
literature, reports, catalogs, design rights, income tax refunds, payments of
insurance, payment intangibles, and rights to payment of any kind;

 

All now existing and hereafter arising accounts (including health-care insurance
receivables), contract rights, royalties, license rights and all other forms of
obligations owing to the Company arising out of the sale or lease of goods, the
licensing of technology or the rendering of services by the Company, whether or
not earned by performance, and any and all credit insurance, guaranties, and
other security therefor, as well as all merchandise returned to or reclaimed by
the Company;

 

All documents (including negotiable documents), cash, deposit accounts,
securities, securities entitlements, securities accounts, investment property,
financial assets, letters of credit, letter of credit rights, money,
certificates of deposit, instruments (including promissory notes) and chattel
paper (including tangible and electronic chattel paper) now owned or hereafter
acquired and the Company’s Books relating to the foregoing;

 

All copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work thereof, whether
published or unpublished, now owned or hereafter acquired; all trade secret
rights, including all rights to unpatented inventions, know-how, operating
manuals, license rights and agreements and confidential information, now owned
or hereafter acquired; all claims for damages by way of any past, present and
future infringement of any of the foregoing; and



--------------------------------------------------------------------------------

All of the Company’s Books relating to the foregoing, and the computers and
equipment containing said books and records, and any and all claims, rights and
interests in any of the above and all substitutions for, additions and
accessions to and proceeds thereof.



--------------------------------------------------------------------------------

SCHEDULE A

 

Lenders

 

Ashutosh Roy

 

Oak Hill Capital Partners, L.P.

 

Oak Hill Capital Management Partners, L.P.

 

FW Investors V, L.P.



--------------------------------------------------------------------------------

Exhibit 2.1

 

Purchase Price

 

Purchaser

--------------------------------------------------------------------------------

  

Purchase Price

for Initial Note

--------------------------------------------------------------------------------

  

Face Amount

of Initial Note

--------------------------------------------------------------------------------

Oak Hill Capital Partners, L.P.

   $ 1,077,806    $ 1,899,462.44

Oak Hill Capital Management Partners, L.P.

     27,636      48,704.07

FW Investors V, L.P.

     561,225      989,070.21

Ashutosh Roy

     833,333      1,468,617.48